                                Case 8:19-cv-00390-PJM Document 1-1 Filed 02/09/19 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: Potomac, MD                                                                                 IP Address: 73.201.201.32
Total Works Infringed: 37                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           9FE743BAF7076C7B1416416DCB8787E922B10AE8    Blacked             11/04/2018   10/22/2018        11/25/2018       PA0002136653
                                                                             03:08:05
 2           0279F8114C90ECBC2C775793D7CD9105ED963856    Blacked             04/13/2018   01/15/2018        01/24/2018       PA0002101768
                                                                             02:27:01
 3           056C78DF7A658DDF50A2394F5E4FA18BCF095426    Blacked             11/04/2018   11/01/2018        11/25/2018       PA0002136644
                                                                             02:55:08
 4           0F04127628F4C1B74A90BDCBB03E10B4357654FC    Blacked             12/26/2017   12/21/2017        01/15/2018       PA0002070941
                                                                             03:38:57
 5           1E5531EA668F7F8218BE20D6D5BF46FAB3DC5E34    Blacked Raw         09/15/2018   08/30/2018        10/16/2018       PA0002127777
                                                                             03:38:43
 6           28F94F30A942C1A433243BEF5077E036528DDAF8    Blacked Raw         11/13/2017   11/08/2017        12/04/2017       PA0002097993
                                                                             04:24:29
 7           291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32    Blacked             11/20/2018   11/16/2018        11/25/2018       PA0002136637
                                                                             00:15:31
 8           295ABE0B80E145DCCE5F7114F7C5B80F7D4398F0    Blacked             04/13/2018   01/20/2018        03/02/2018       PA0002104876
                                                                             02:30:56
 9           2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8    Blacked Raw         08/18/2018   08/10/2018        09/05/2018       PA0002135668
                                                                             04:46:31
 10          2DB0092A8EED28CD52AA6DD3FB848B68C75B8F77    Blacked             02/09/2018   01/25/2018        03/02/2018       PA0002104748
                                                                             06:52:48
 11          3490FEB1EE1CCA9CFD64E9A1B7079ACEEA5B1F54    Blacked             05/27/2017   05/20/2017        06/22/2017       PA0002039289
                                                                             05:29:00
 12          3754C381E6B3DCC20647F7F94277B364471F090F    Blacked             07/29/2018   05/24/2018        07/14/2018       PA0002128376
                                                                             06:06:01
 13          5F66AD13D4F9E5FF57AA9364926FB855B8053F59    Blacked Raw         08/18/2018   07/16/2018        09/01/2018       PA0002119681
                                                                             04:53:31
 14          628B68825D76E58E7D4FD13905CECE3D6CAFF612    Blacked             09/15/2018   08/18/2018        09/05/2018       PA0002135664
                                                                             03:40:54
 15          6437E6F43855D1C98B7B25546D39C5CF0E99962A    Blacked             09/08/2017   09/02/2017        09/15/2017       PA0002052847
                                                                             03:50:32
 16          8031B4A7A5CFCECBC796D4772440BFC5016C11AA    Blacked             06/29/2018   06/24/2018        07/26/2018       PA0002112154
                                                                             04:16:16
                          Case 8:19-cv-00390-PJM Document 1-1 Filed 02/09/19 Page 2 of 3
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     81A0FA700BD0F538231051D57102ED3BBA302456   Blacked       10/08/2018   10/02/2018    10/16/2018      PA0002127785
                                                                03:00:17
18     8380829FBFACEF0EE48B37AF15910E96A5E8329C   Blacked Raw   12/26/2017   12/23/2017    01/15/2018      PA0002099706
                                                                04:56:47
19     83B2F9CA22105C972F55D81AEFE628606713A3F4   Blacked Raw   09/15/2018   08/25/2018    10/16/2018      PA0002127783
                                                                03:40:22
20     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       10/08/2018   09/17/2018    10/16/2018      PA0002127778
                                                                03:06:05
21     9D2247F53E427F6FB0718CC2346CBBA4008C13EA   Blacked Raw   12/15/2017   12/03/2017    01/04/2018      PA0002097460
                                                                04:04:18
22     A1A56A2B98ABF91CD9C6DAEB2EA4DF592C17CA31 Blacked         10/08/2018   09/22/2018    11/01/2018      PA0002143419
                                                                03:06:20
23     A38912E4AA36FD2BD2982A463D22218269E278C7   Blacked       09/15/2018   09/07/2018    10/16/2018      PA0002127772
                                                                03:38:30
24     AB6FFB0FD899B425F25C5D577CC4811AF5EC369B   Blacked       07/22/2017   07/19/2017    08/11/2017      PA0002046876
                                                                20:13:05
25     B2CC6C343394C4F50E5CFE3B97F6FD3CCA7A7DB7   Blacked       04/13/2018   03/21/2018    04/12/2018      PA0002091520
                                                                02:13:07
26     C107588A00810F57F076C5926BF6D8624E4BCAD1   Blacked       09/15/2018   08/23/2018    11/01/2018      PA0002143434
                                                                03:39:50
27     C2295AE8704ED037E9E49C2B4B5FBA45316C02A8   Blacked Raw   10/08/2018   09/29/2018    11/01/2018      PA0002143425
                                                                03:09:14
28     C8D1E5C19A4221AC02A97002AB885906308DAC93   Blacked Raw   04/13/2018   01/17/2018    01/24/2018      PA0002101760
                                                                02:30:17
29     CA328163FA3ADE41786B2BE2C246F9EB7AE2EEA4   Blacked       07/04/2017   06/09/2017    07/07/2017      PA0002070825
                                                                06:01:14
30     D03BF7C43A2F989CD84F9B6037D4941B7C616ED0   Blacked       07/04/2017   06/14/2017    07/07/2017      PA0002070824
                                                                06:01:51
31     D3E111A172F6D43B17E5E5C8EB24008B3C8796DF   Blacked Raw   09/15/2018   09/09/2018    10/16/2018      PA0002127792
                                                                03:45:15
32     D50BF8212FE5D98D5F36C1B12E745F493E67C6DE   Blacked Raw   04/13/2018   04/02/2018    04/17/2018      PA0002116078
                                                                02:10:18
33     EB7AE91B0DD3565F29908CB6FB8ED993D709A162   Blacked       07/22/2017   07/14/2017    08/11/2017      PA0002046878
                                                                20:13:52
34     EE39528C7065FF52B465D599BA395BF972CD06E6   Blacked       05/26/2017   04/30/2017    06/15/2017      PA0002037580
                                                                02:08:42
                          Case 8:19-cv-00390-PJM Document 1-1 Filed 02/09/19 Page 3 of 3
Work   Hash                                       Site         UTC          Published      CRO App. File   CRO Number
                                                                                           Date
35     F7479DF34AAC4301BFEEACE6A3872B78BEB7F9B5   Blacked      08/18/2018   07/29/2018     09/05/2018      PA0002135679
                                                               04:50:48
36     F8FEB2EE6C17B37610C5B2AE85F0266CB0C5C5BD   Blacked      07/22/2017   07/04/2017     07/07/2017      PA0002070819
                                                               20:16:53
37     FA1C15A1B82D3D04FAD2618972F1F568765F3E4D   Tushy        06/29/2018   09/23/2017     10/09/2017      PA0002086134
                                                               04:03:37
